Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant's election with traverse of quinclorac dimethylammonium, benzyl alcohol and ethylene glycol in the reply filed on 12/02/2020 is acknowledged.  The traversal is on the grounds that there is no search burden and further that there is a common special technical feature among all the claims that provides unity of invention, that the salt moiety is merely a counterion to quinclorac with a minimum, if any, effect on quinclorac, that the species share a common structure and belong to a recognized class of chemical compounds.  Applicant suggests that the salt species should be expanded to include R1-R4 independently as being hydrogen and C1-C6 alkyl, that the solvent of formula (IIa) should be expanded to include A is C1-C6 alkyl and that the solvent of formula (IIb) should be expanded to include B is C2-C6 alkyl.  This was not found persuasive in part.  With the exception of the salt species being expanded to include R1-R4 independently being hydrogen and C1-C6 alkyl, the species election is maintained.  As discussed in the previous election of species requirement, a search burden exists because searching the entire salt and solvent species would require additional structure searching, different queries and strategies.  It is further noted that the instant application is not a national stage entry of a PCT application and thus reference to PCT Rule 13 and unity of invention is misplaced.  Additionally, the expansions suggested by Applicant for both the solvents appear to be groups that were 
The requirement is still deemed proper and is therefore made FINAL.

Status of Examination
	Claims 13-29 are pending and currently under examination.
	Applicant claims a method for controlling Galium aparine which comprises allowing a soluble liquid formulation comprising a combination of a quinclorac ammonium salt of formula I and glufosinate or glufosinate-P to act on plants, their habitat and/or their seeds.  The composition may comprise a solvent of formula (IIa), such as benzyl alcohol and/or a solvent of formula (IIb), such as ethylene glycol.  
	The claims will be given their broadest reasonable interpretation.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berghaus et al. (US 2010/0255992 A1) in view of Zawierucha (“The basis for the differential response of several weed species to Quinclorac.” Michigan State University (1998)), Bollich et al. (Proc. Southern Conservation Tillage Conf., Louisiana Agric. Exp. Stn., MS. 93-86-7122, pp. 21-25) and Woznica et al. (Weed Technology, 17 (2003): 582-588, of record).
Applicant Claims
The scope and contents of the claims were discussed above.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Berghaus teaches methods of controlling undesired plant growth (para [0001], claim 69), by contacting plants, their habitat and/or their seeds with a soluble liquid formulation that comprises quinclorac ammonium salt of formula 1, which may be quinclorac dimethylammonium (abstract, para [0030], claim 69) in a solvents of formula (IIa) and/or (IIb) (abstract, claim 69).  Indeed, in one preferred embodiment, Berghaus teaches that quiclorac dimethylammonium is provided in a benzyl alcohol solvent or may be provided in a solvent that is a combination of benzyl alcohol solvent and a glycol solvent (para [0069], [0116]).  Berghaus further stipulates that a suitable glycol solvent is ethylene glycol (Claim 50).  The quinclorac herbicide may be applied with another herbicide (para [0122]-[0123]).
Ascertainment of the difference between the prior art and the claims  (MPEP §2141.02)
Berghaus teach the method as discussed above, but fails to specifically teach that the plant controlled is Galium aparine in rapeseed (canola) cultures, or that the co-herbicide may be glufosinate. The teachings of Zawierucha, Bollich et al. and Woznica help to cure this deficit.
	Zawierucha, in discussing the uses and history of the herbicide quinclorac, acknowledges the intended use of controlling Galium aparine L. in canola (IE rapeseed) cultures/fields with this same compound (pg 1, para 1).
Bollich tests various herbicidal combinations including a glufosinate and quinclorac combination to determine weed control and its result on yield (abstract).  Bollich concludes that the highest grain yields, resulting from effective weed control, resulted from using quinclorac tank-mix combinations (pg 22, col 2, para 1).   Bollich evidences this by demonstrating that the combination of quinclorac with glufosinate resulted in a yield of 7799, whereas a yield of only 7691 and 7415 was obtained when quinclorac or glufosinate were used alone respectively (Table 2).
Woznica teaches that the solubility of quinclorac acid in water is only 62 mg ae/L and when applied alone has a very poor absorption rate (pg 583, col 1, para 4; pg 585, col 1, para 3).  Application of quinclorac with ammonium containing fertilizers, however, greatly enhanced quinclorac efficacy when applied in distilled water with the assumption that quinclorac in this formulation forms an ammonium salt complex, whereas the addition of sodium and calcium salts results in quinclorac salt complexes that had less efficacy then quinclorac acid (pg 586, col 2, para 1). 
Finding of prima facie obviousness
Rationale and Motivation (MPEP §2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention by Applicant to control gallium aparine in rapeseed (canola) cultures by allowing the liquid formulation of dimethylammonium salt of quinclorac in a benzyl alcohol and/or ethylene glycol solvent of Berghaus to act on plants, their habitat, and/or seeds based upon the teachings of Zawierucha, with a reasonable expectation of success as Zawierucha suggests using quinclorac for this very purpose.  Furthermore, an ordinarily skilled artisan would have been motivated to provide a tank-mix combination of the same salt of quinclorac with glufosinate as taught by Bollich in order to obtain greater weed control in this canola field, to achieve higher grain yields.  One of ordinary skill in the art would have had a reasonable expectation of successfully combining glufosinate with quinclorac because Bollich actually does demonstrate such combinations with good results. Furthermore, providing a mixture of two known herbicides is prima facie obvious.  Ex parte Quadranti, 25 USPQ2d 1071 (BPAI 1992).  
Regarding applicants claim to unexpected superior results using the dimethylammonium salt of quinclorac over the acid form, to effectively rebut a prima facie case of obviousness, the results must be unexpected, commensurate in scope with the claimed invention and must be compared against the closest prior art.  In re Clemens, 622 F.2d 1029, 1036 (CCPA 1980); In re Burckel, 592 F.2d 1175 (CCPA 1979).   In light of Woznica, that evidences that quinclorac shows greatly enhanced efficacy when combined with ammonium salts as opposed to the acid by itself, the results achieved by Applicants are not unexpected. Thus, for at least this reason, the results are not sufficient to rebut the prima facie case. 
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because the prior art is suggestive of the claimed invention.

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 9, 12 and 30-31 of U.S. Patent No. 8,778,840 B2 (hereinafter ‘840) in view of Bollich et al. and Zawierucha.  Claims 1-4, 9, 12 and 30-31 of ‘840 disclose a method of controlling unwanted vegetation by contacting plants, their habitat and/or seeds with a soluble liquid formulation comprising dimethylammonium salt of quinclorac in combination with a benzyl alcohol and/or ethylene glycol solvent as well as in combination with other compounds used for plant protection, but fails to specifically disclose combinations of quinclorac with glufosinate or that the unwanted vegetation is gallium aparine in canola cultures.  Bollich et al., however, does specifically test combinations of quinclorac with glufosinate with good results and Zawierucha suggests the use of quinclorac for controlling gallium aparine in canola cultures.  Thus, Claims 13-29 would have been obvious over the disclosure of Claims 1-4, 9, 12 and 30-31 of ‘840 in view of the teachings of Bollich et al. and Zawierucha.

Conclusion
No Claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L BRANSON whose telephone number is (571)270-3812.  The examiner can normally be reached on Monday -Friday 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




DANIEL L. BRANSON
Examiner
Art Unit 1616

/JOHN PAK/Primary Examiner, Art Unit 1699